         Case 1:20-cv-04038-ALC-SLC Document 27 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EQUINOR NATURAL GAS LLC,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 4038 (ALC) (SLC)

                                                                  TELEPHONE CONFERENCE
EAST COAST POWER AND GAS, LLC,
                                                                    SCHEDULING ORDER
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Because Defendant has advised the Court of its inability to meaningfully participate in the

upcoming settlement conference, the settlement conference currently scheduled for Monday,

December 7, 2020 at 2:00 pm is converted to a telephonic status conference.

         The parties are directed to call the Court’s conference line at 866-390-1828; access code:

380-9799, at the scheduled time to discuss how to move the case forward.


Dated:          New York, New York
                December 1, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
